DETAILED ACTION

Specification
The examiner amends the specification for the following reason:
The specification must include a description of each figure. The sole description that applicant has provided is not sufficient to explain each view submitted in the reproduction disclosure. The descriptions of the figures are not required to be written in any particular format, however, they must describe the views of the reproductions clearly and accurately. See Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. For this reason the description that reads:
		“1.1 : Front
		1.2 : Exploded”

must be amended to include the independent descriptions for Figures 1.1-1.2. The recommended figure descriptions are shown below:
--Fig. 1.1 is a front perspective view of the Frame For Gymnastic Exercises; and
Fig. 1.2 is an exploded front perspective view thereof.--

Claim Rejection: 35 U.S.C. § 112
The claim is rejected under 35 U.S.C. § 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and clearly disclose the subject matter which the applicant regards as the claimed invention. 

The claim is indefinite and nonenabling for the following reasons:

The following rejection points are based on inconsistent showings of the claimed design where a clear understanding of its overall shape and configuration is impossible and open to conjecture.
Fig. 1.1 shows four holes that are not shown in Fig. 1.2. The examiner recommends rendering the four holes consistently throughout the drawings. (See examples below).

    PNG
    media_image1.png
    395
    376
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    562
    406
    media_image2.png
    Greyscale

Fig. 1.1                                                                    Fig. 1.2

Amended drawings submitted in response to this Office action must be in compliance with 37 CFR 1.121(d). When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Conclusion
The claim stands rejected under 35 USC 112 rejection (a) and (b) paragraphs.

The references are cited as pertinent prior art. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ryan Harvey, whose telephone number is (571) 272-7553.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm MT.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower, can be reached at (571) 272-4496.  The USPTO official fax number is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Ryan Harvey/Examiner, Art Unit 2917                                                                                                                                                                                                        September 13, 2022